Citation Nr: 0817732	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

An August 2007 Board decision granted an increase from a 20 
percent disability rating for service-connected diabetes 
mellitus to 40 percent, but denied a rating in excess of 30 
percent for residuals of a cerebral vascular accident (CVA) 
with hemiparesis of the left upper extremity and denied a 
rating in excess of 20 percent for residuals of a CVA with 
hemiparesis of the left lower extremity.  Noting that the 
veteran was also service-connected for post-traumatic stress 
disorder (PTSD), rated 40 percent disabling, the Board also 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities. 

The veteran appealed the August 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and the parties entered a Joint Motion for Remand in April 
2008.  The Joint Motion noted that the veteran had abandoned 
all issues except for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The Joint Motion agreed that the remaining 
issue should be remanded.  An April 2008 Order by the Court 
remanded that issue to the Board for compliance with the 
Joint Motion.  


REMAND

A preliminary review of the record following its return from 
the Court discloses that in the Joint Motion it was noted 
that the veteran had a combined disability evaluation of 80 
percent and, so, met the schedular criteria for a total 
disability rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).   
It was further noted that the veteran had been provided three 
VA rating examination in July 2005.  A PTSD examination 
yielded a conclusion that the veteran's psychiatric problems 
did not prevent him from getting employment.  A peripheral 
nerve examination found no significant focal neurological 
deficit that would interfere with his physical or sedentary 
employment status.  At an examination for diabetes, the 
examiner reported that the veteran's activities of daily 
living were not affected but he was unable to do any 
strenuous activities and that both sedentary and physical 
employment would be difficult. 

The Joint Motion states that the Board's characterization, in 
the August 2007 decision, of the medical opinions suggested 
that the Board considered the disabilities individually, 
rather than in combination, as to whether the service-
connected disabilities precluded employability.  The Joint 
Motion found the Board's analysis of the three medical 
opinions to be insufficient.  It was instructed, citing as 
authority Friscia v. Brown, 7 Vet. App. 294, 297 (1994), that 
the Board should determine whether the three July 2005 VA 
examinations adequately addressed the combined effect of the 
veteran's service-connected disabilities on his ability to 
work.  

In Friscia, Id. at 297, it was held that the Board "had the 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  38 
U.S.C. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) [ ]; Beaty, 6 Vet. App. at 538; Obert v. Brown, 5 
Vet. App. 30, 33 (1993)."  

Further review discloses that a deferred rating decision in 
September 2004 indicates that the veteran had been employed 
as a supervisor with the Ambulatory Care Unit at the VA East 
Orange Medical Center.  He was maintaining that he was 
unemployable and had to retire in December 2003.  Steps were 
to be taken to contact the personnel department or human 
resources department at the VA East Orange Medical Center to 
obtain documentation of his retirement.  A letter later in 
September 2004 was received from a supervisory human 
resources specialist of the New Jersey VA Health Care System 
which stated that the veteran had been employed by that 
health care system as an Administrative Officer and he 
retired in December 2003.  However, no further information 
was provided as to whether the veteran obtained a disability 
retirement or whether his service-connected disabilities 
played a role in his retirement.  

Lastly, in the Joint Motion it was stated that the veteran 
was free to submit additional evidence and argument and the 
Board could seek any additional evidence deemed necessary.  
In this regard, the Board notes that the veteran receives VA 
outpatient treatment and the most recent VA outpatient 
treatment record on file is in November 2003.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1. Ask the veteran to identify additional 
evidence or provide any additional evidence 
in his possession to substantiate the claim 
for a total disability rating based on 
individual unemployability due to service-
connected disabilities.  He should be 
requested to submit all evidence in his 
possession regard the claim which he has 
not already submitted.  

2.  Ask the veteran to clarify whether all 
private clinical records are now on file.  
With respect to any such records that are 
not on file, request that he complete and 
return the appropriate releases (VA Form 
21-4142s) for the medical records of each 
private care provider since military 
service.  Upon receipt of the appropriate 
releases, request all private treatment 
records indicated, if any, and associate 
all received with the file.  

3.  Obtain all records pertaining to the 
veteran's VA outpatient treatment since 
November 2003 and associate these records 
with the other evidence in his claim file.  

4.  Take the appropriate steps to obtain 
documentation concerning the veteran's 
retirement from the VA health care system, 
particularly those concerning whether his 
retirement was based on length of service, 
or for disability.  If the veteran 
retirement was for disability, ask for any 
information as to whether the retirement 
was due to his service-connected 
disabilities.  

5.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service connected 
disabilities and the degree of impairment 
his disabilities cause in his capacity for 
performing substantially gainful 
employment.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  (If for any reason the 
veteran cannot be examined, the RO should 
arrange to have the veteran's claim file 
reviewed by appropriate VA medical 
personnel.)  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following the 
examination and review of records offer 
comments and an opinion as to whether the 
veteran's service-connected disabilities, 
either alone or in combination, render him 
unable to secure or follow substantially 
gainful occupation.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
however, no opinion can be rendered, please 
explain why this is not possible.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

